983 So. 2d 1281 (2008)
Mary Clark, Wife of/and Keith CLARK
v.
LAFITTE REAL ESTATE, LLC d/b/a C & M Marina, Bayou Fuel Marine and Hardware Supplies, Inc., and XYZ Insurance Company.
No. 2008-CC-0920.
Supreme Court of Louisiana.
June 20, 2008.
In re C & M Contractors; C & M Marina; Lafitte Real Estate, LLC; Bayou Fuel Marine and Hardware Supplies;Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. N, No. 630-996; to the Court of Appeal, Fifth Circuit, No. 08-C-193.
Denied.
TRAYLOR, J., would grant.
KNOLL, J., would grant.